





Exhibit 10.2

AMENDMENT NO. 2
TO THE
RUDDICK CORPORATION FLEXIBLE DEFERRAL PLAN
(Amended and Restated July 1, 2009)

WITNESSETH:

WHEREAS, Ruddick Corporation ("Ruddick") sponsors the Ruddick Corporation
Flexible Deferral Plan ("FDP"), an unfunded nonqualified deferred compensation
plan for designated key employees and directors; and

WHEREAS, in Section 9.1 of the FDP, Ruddick reserved the right to amend the FDP
at any time in whole or in part;

WHEREAS, in Section 9.1 of the FDP, the Administrative Committee is granted the
right, in its sole discretion, to amend the FDP unless such amendment results in
significantly increased FDP expenses;

WHEREAS, Ruddick desires to amend the FDP to eliminate deferral contributions of
Director Fees;

WHEREAS, the Administrative Committee approved at its November 4, 2010 meeting
an amendment to the FDP to eliminate deferral contributions of Director Fees as
provided herein.

NOW THEREFORE, in order to effect the foregoing, the FDP is hereby amended
as follows:

      Notwithstanding any other provisions of the Plan to the contrary,
Participants may not elect to defer Director Fees under the Plan for Plan Years
beginning on and after January 1, 2011.

Except as expressly or by necessary implication amended hereby, the FDP shall
continue in full force and effect.

IN WITNESS WHEREOF, Ruddick has caused this instrument to be executed this 18th
day of January, 2011 by its duly authorized officer effective as provided herein
to be effective January 1, 2011.



                 
                    RUDDICK CORPORATION                                   /s/
John B. Woodlief                                                                
        John B. Woodlief, Vice President - Finance and
Chief Financial Officer  



--------------------------------------------------------------------------------